DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Hermes et. al., U.S. Pat. Pub. 2019/0098418, hereafter Hermes.
Regarding claim 1, Hermes discloses (Figs 1-24) a method for forming a MEMS device, comprising: 
forming a first layer [16] over a substrate [12];
forming a plurality of first pillars [28] (par. [0047]) over the first layer [16];
forming a second layer [34] disposed over the first pillars [28] and the first layer [16]; 
forming a plurality of second pillars [48] over the second layer [34]; and
forming a third layer [50] over the second pillars and the second layer.
Regarding claim 2, Hermes further discloses wherein the first pillars are formed before the forming of the second layer, and the second pillars are formed before the forming of the third layer (as seen from  the order of steps in Figs 1-24).
Regarding claim 4, Hermes further discloses (Figs 1-24) further comprising forming a hole is the first layer [16] (Fig. 3), forming a plurality of holes [38] in the second layer [34], and forming a plurality of holes [56]  in the third layer [50] (Fig. 23).
Regarding claim 6, Hermes further discloses (Figs 1-24) wherein the second layer comprises a first insulating layer, a second insulating layer and a semiconductor layer between the first insulating layer and the second insulating layer (e.g., layers [34], [36], and [40] can be instead thought of as the second layer, which is a polysilicon layer [36] sandwiched between two oxides [34] and [40]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hermes et. al., U.S. Pat. Pub. 2019/0098418, hereafter Hermes.
Regarding claim 3, Hermes discloses everything as applied above. The limitations of claim 3 are obvious over Hermes because the claim refers to the order of steps in a process, e.g., certain steps occurring simultaneously. This is obvious (MPEP, 2144.04.IV.C, and case law therein) provided there are no unexpected results.
Regarding claim 5, Hermes discloses everything as applied above. The  limitation “wherein the first pillars are misaligned with the second pillars” is obvious from the process in Figs 16-17, because the etching process is naturally misaligned, and the second pillars are made in the openings produced by said process.
Regarding claim 7, Hermes discloses everything as applied above. Hermes  fails to explicitly disclose wherein the first pillars penetrate the first insulating layer to be in contact with the semiconductor layer, and the second pillars penetrate the second insulating layer to be in contact with the semiconductor layer. However, this is obvious over Hermes because it represents an obvious modification of the capacitive sensor.

Allowable Subject Matter
Claims 8-20 allowed. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose or make obvious the method as claimed in the independent claims 8 and 15. Claims 9-14 and 16-20 are allowable via their dependence on these independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: analogous prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
/VICTOR V BARZYKIN/               Examiner, Art Unit 2817